UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-1906


RESA MCCRAE,

                Plaintiff - Appellant,

          v.

SHOPPERS FOOD WAREHOUSE CORP.,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Beth P. Gesner, Magistrate Judge.
(1:11-cv-01368-BPG)


Submitted:   December 26, 2012            Decided:   January 11, 2013


Before MOTZ, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Ledyard-Marks, LAW OFFICE OF BARRY R. GLAZER, P.C.,
Baltimore, Maryland, for Appellant.    Mark A. Kohl, DECARO,
DORAN, SICILIANO, GALLAGHER & DEBLASIS, LLP, Bowie, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Resa    McCrae        appeals       the    magistrate        judge’s    order ∗

granting summary judgment in favor of Shoppers Food Warehouse

Corp.     ("Shoppers"),       in    her   civil        action    alleging       negligence.

McCrae argues that there is a genuine dispute of material fact

as   to    whether     a     dangerous       condition          existed    on    Shoppers’

premises, whether Shoppers created the dangerous condition, and

whether     Shoppers       had   constructive          knowledge    of    the    dangerous

condition.     Our review of the record and the briefs filed by the

parties discloses no reversible error.

             Accordingly, we affirm for the reasons stated by the

magistrate judge.           McCrae v. Shoppers Food Warehouse Corp., No.

1:11-cv-01368-BPG (D. Md. June 27, 2012).                       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                                  AFFIRMED




     ∗
       With the consent of the parties, the magistrate judge
exercised jurisdiction over this litigation, as authorized by 28
U.S.C. § 636(c)(1) (2006).



                                             2